The Supreme Court of the State of Colorado
                  2 East 14th Avenue • Denver, Colorado 80203

                                   2021 CO 16

                     Supreme Court Case No. 20SA316
                  Interlocutory Appeal from the District Court
              El Paso County District Court Case No. 19CR1819
                      Honorable Marcus Henson, Judge
________________________________________________________________________

                               Plaintiff-Appellant:

                       The People of the State of Colorado,

                                        v.

                              Defendant-Appellee:

                              Aaron Peluso.
________________________________________________________________________

                             Order Reversed
                                 en banc
                              March 8, 2021
________________________________________________________________________

Attorneys for Plaintiff-Appellant:
Daniel H. May, District Attorney, Fourth Judicial District
David Illingworth, Deputy District Attorney
Doyle Baker, Senior Deputy District Attorney
      Colorado Springs, Colorado

Attorney for Defendant-Appellee:
Earl W. Cook, Jr.
      Colorado Springs, Colorado

JUSTICE HART delivered the Opinion of the Court.
¶1    In this interlocutory appeal, we review the trial court’s order suppressing

evidence of drugs discovered during a warrantless search of Aaron Peluso’s

residence. Because the officers acted on a reasonable belief that Peluso’s girlfriend

had authority to consent to the search, we conclude that the trial court erred in

suppressing the evidence. We therefore reverse the trial court’s suppression order

and remand for further proceedings.

                        I. Facts and Procedural History

¶2    On March 23, 2019, several parole officers approached a home that they

believed was the residence of Susan Damico. Damico was a parolee whose parole

agreement allowed officers to search “her person, residence, and/or vehicle”

without a warrant as a condition of parole. About a month before the search,

Damico informed her parole officer, Brook Hathaway, that she would be moving

from the apartment she lived in at that time. On March 9, 2019, Damico updated

C-WISE, a call center and database used to monitor and communicate with

parolees, to indicate that her new residence was Peluso’s home.

¶3    When the officers arrived at the home, they found Damico in the front yard

getting into her car. The officers identified themselves, informed Damico that they

were conducting a parole visit, obtained a house key from her, and asked whether

there was anyone inside the home. Damico told the officers that Peluso was inside

in bed. While the other officers entered the home, Hathaway remained outside



                                         2
with Damico for several minutes. Damico did not say at any point during her

interactions with the officers that the home they were searching was not her legal

residence.

¶4    The officers who first entered the home found Peluso in bed and informed

him of the purpose of their visit. After Peluso got dressed and out of bed, officers

searched the room and found methamphetamine, THC, glass pipes, rolling papers,

and a digital scale. Officers arrested Peluso and then searched his wallet, which

contained additional methamphetamine. During the drive to the El Paso County

Jail, Peluso told officers that he had been using methamphetamine.

¶5    Peluso was subsequently charged with possession of a controlled substance

and possession of drug paraphernalia. He filed a motion to suppress both the

evidence recovered from his home and the statements he made after his arrest,

arguing that the warrantless search of his home violated his Fourth Amendment

rights.

¶6    At the suppression hearing, Hathaway explained that he believed Damico

was a co-habitant of Peluso’s home and that officers therefore had authority to

search the home pursuant to Damico’s parole agreement for three reasons. First,

he had met Peluso with Damico and knew they were romantically involved.

Second, Damico had told him that she was moving and had updated her address




                                         3
on C-WISE. Finally, Damico gave no indication at the time of the search that she

was not living at the home.

¶7       Damico testified at the hearing that she did not formally move into Peluso’s

residence until the end of April—several weeks after the search.                    She

acknowledged, however, that she stayed with Peluso from time to time (including

the day of the search), had a key to the residence, and kept some of her belongings

there.

¶8       The trial court issued an oral ruling granting the motion to suppress,

concluding that Damico did not actually live at Peluso’s home at the time of the

search and that Hathaway could have done more to verify her address, rather than

accepting her update in C-WISE as dispositive. The court further found that there

was insufficient evidence to determine whether Peluso might have objected to the

search once the officers entered his home. The People moved for reconsideration,

arguing that the court incorrectly analyzed Damico’s actual, not apparent,

authority to consent to the search. The trial court denied the People’s motion, and

the People filed this interlocutory appeal pursuant to C.A.R. 4.1.

                                      II. Analysis

¶9       In their interlocutory appeal, the People ask that we reverse the trial court’s

suppression of the drugs, paraphernalia, and incriminating statements. They

argue that the officers reasonably believed that Peluso’s home was Damico’s new



                                            4
residence, and therefore she had apparent authority to allow the search. Further,

they note that there is no evidence that Peluso objected to the search and that, in

any event, once the search had lawfully commenced, his objection could not

render it unlawful. We agree and reverse the trial court’s suppression order.

                             A. Standard of Review

¶10   Review of a trial court’s suppression order presents “a mixed question of

law and fact.” People v. Allen, 2019 CO 88, ¶ 13, 450 P.3d 724, 728 (quoting People v.

Threlkel, 2019 CO 18, ¶ 15, 438 P.3d 722, 727). We defer to the trial court’s findings

of fact “if they are supported by competent evidence in the record.” Id. However,

we review the trial court’s legal conclusions de novo. Id.

                                      B. Law

¶11   The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

Const. amend. IV. Although a warrant is generally required to search a home,

“certain categories of permissible warrantless searches have long been

recognized.” Fernandez v. California, 571 U.S. 292, 298 (2014).

¶12   One such category is the search of a parolee. Samson v. California, 547 U.S.

843, 846 (2006); People v. McCullough, 6 P.3d 774, 779 (Colo. 2000). “Conditional

release on parole operates as an extension of a person’s confinement intended to

facilitate reintegration with society, as opposed to an unconditional release

accompanied by full restoration of the person’s civil rights.”        In re Miranda,



                                          5
2012 CO 69, ¶ 13, 289 P.3d 957, 961.        As such, Colorado law allows for the

unannounced, warrantless search of a parolee’s “person, residence, or vehicle.”

§ 17-2-201(5)(f)(I)(D), C.R.S. (2020).

¶13   Consent searches are also constitutionally permissible without a warrant.

Fernandez, 571 U.S. at 298. Where a residence is jointly occupied by more than one

person, the consent of one occupant with common authority over the premises is

sufficient to permit a warrantless search. United States v. Matlock, 415 U.S. 164, 171

(1974). Cohabitants are considered to have common authority where there is

“mutual use of the property by persons generally having joint access or control for

most purposes.” Id. at 171 n.7.

¶14   A warrantless search is also valid based upon the consent of a third party

whom officers, at the time of the entry, reasonably believe to possess common

authority over the premises, even if the person in fact does not. Illinois v. Rodriguez,

497 U.S. 177, 179, 186 (1990). “An apparent authority analysis begins by conceding

that the consent obtained by police is legally invalid because the consenting third

party lacks sufficient authority over the property to consent to a search.”

Petersen v. People, 939 P.2d 824, 830 (Colo. 1997). Searches under this doctrine are

nonetheless valid where officers acting in good faith make reasonable mistakes of

fact. Id. at 830–31. The test for reasonableness is an objective one: “the facts

available to the officer at the moment” must be such that a person “‘of reasonable



                                           6
caution’ . . . [would believe] that the consenting party had authority over the

premises[.]” Rodriguez, 497 U.S. at 188 (quoting Terry v. Ohio, 392 U.S. 1, 21–22

(1968)). If officers reasonably believe that a third party has common authority over

a residence, that third party’s apparent authority suffices to validate a warrantless

search. Williams v. People, 2019 CO 108, ¶ 21, 455 P.3d 347, 351 (citing Rodriguez,

497 U.S. at 183–84, 189).

¶15   Although consent by one resident of a jointly occupied premises is generally

sufficient to justify a warrantless search, a narrow exception exists where a

physically present inhabitant expressly refuses consent to the police search—that

express refusal is “dispositive as to him, regardless of the consent of a fellow

occupant.”    Georgia v. Randolph, 547 U.S. 103, 122–23 (2006).      However, this

exception applies only if the objecting occupant is both physically present and

objects at the time the consenting occupant authorizes the search. Williams, ¶ 35,

455 P.3d at 354 (citing Fernandez, 571 U.S. at 306).

                                  C. Application

¶16   The parties do not dispute that Damico’s parole agreement gave her parole

officer permission to search her residence. Nor do they dispute that Damico was

not actually living at Peluso’s home at the time of the search. The central disputed

question is whether the parole officers reasonably believed that Damico was living




                                          7
in the home such that they could conduct a search pursuant to the terms of her

parole agreement.

¶17   The trial court concluded that there was insufficient evidence that parole

officers reasonably believed Damico had authority to consent to a search of

Peluso’s residence. We disagree. The undisputed facts available to parole officers

at the moment they arrived at Peluso’s residence warranted their belief that

Damico possessed common authority over the premises, such that her apparent

authority sufficed to validate the warrantless search.

¶18   On March 23, 2019, when officers encountered Damico in front of Peluso’s

residence, they knew the following undisputed facts:

      • Damico was a parolee subject to warrantless searches of her residence;

      • Damico and Peluso were in a romantic relationship;

      • during a search of her apartment on February 19, 2019, Damico informed
        her parole officer of an impending move;

      • on March 9, 2019, Damico updated her address to Peluso’s address on
        C-WISE;

      • Damico was in possession of a key to the residence; and

      • Damico neither objected to the search nor clarified that she did not yet
        live with Peluso.

On these facts, the officers reasonably believed that Damico resided with Peluso

at the time of the search. This reasonable belief was further confirmed when, in

response to an officer’s question about whether there were others inside the house,



                                         8
Damico responded that Peluso was in bed, indicating her use of and access to the

property.

¶19   The trial court’s suppression order also rested on what the court described

as a lack of evidence as to whether Peluso might have objected to the search. But

the trial court’s focus on Peluso’s hypothetical objection was inappropriate for two

reasons. First, Peluso has not argued, either at the hearing or here, that he objected

to the search. Rather, Peluso argues that he was not given the opportunity to

object. But once the officers reasonably believed they were searching Damico’s

residence pursuant to the terms of her parole agreement, there was no reason to

give Peluso an opportunity to object. Second, even if Peluso had objected to the

search at the time officers entered his bedroom, it would have been too late to

vitiate Damico’s previously given consent. See Williams, ¶ 3, 455 P.3d at 348.

Because Peluso was asleep in his bedroom and concedes that the search had

already commenced when officers first made contact with him, he “los[t] out” on

the opportunity to make an effective objection. Randolph, 547 U.S. at 121; see also

Williams, ¶ 42, 455 P.3d at 355.

                                   III. Conclusion

¶20   Because parole officers reasonably believed Damico had authority to

consent to a search of Peluso’s residence, her apparent authority was sufficient to

validate the warrantless search, and Peluso’s motion to suppress should have been



                                          9
denied. Accordingly, we reverse the trial court’s suppression order and remand

for further proceedings consistent with this opinion.




                                        10